PER CURIAM.
Respondent by motion seeks an order of this court requiring The Florida Bar to accept payment by him of delinquent dues which would have the effect of reinstating him as a member of the Bar. He also asks that we accept and approve the report and recommendations of a special referee appointed by the Bar to hear evidence in a disciplinary proceeding filed against the respondent and that we order the Bar to cease and desist from conducting any further proceedings arising out of the same misconduct.
The misconduct complained of by the Bar was a judgment of conviction entered against respondent in 1961 by a federal district court. At argument on the respondent’s motion, it appeared that the Board of Governors of The Florida Bar has expressed concern over the validity of the proceedings against respondent because the misconduct occurred in 1961, whereas the proceedings were had under Article 11, the Integration Rule, as amended effective January 1, 1962, 31 F.S.A. This expressed concern explains respondent’s request that the Bar be ordered not to institute any further proceedings against him on the same charges. He wants the matter completed on the basis of the proceedings already had without further delay.
Rule 11.15, the Integration Rule, specifically provides that the amendments thereto effective January 1, 1962, shall govern all proceedings instituted thereafter. Therefore, the Bar’s proceeding under such rules for misconduct committed in 1961 was proper and it will be unnecessary for it to file and conduct new proceedings under the former rule.
At argument on the respondent’s motion counsel for the Bar stated that it would be possible for the Board of Governors to act on the report and recommendations of the special referee at an early meeting. Anticipating such action we will not now act on respondent’s request that the Bar be required to accept payment of delinquent dues tendered by him.
It is therefore ordered that at the earliest date consistent with deliberation required the Board of Governors of The Florida Bar proceed to a final determination of the proceedings now pending against the respondent.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL and CALDWELL, JJ., concur.